Citation Nr: 0023864	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran participated in combat with the enemy during 
service and has a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
him with the development of facts pertinent to his claim.  
Id.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's DD Form 214 confirms his receipt 
of the Combat Action Ribbon.  As such, no further stressor 
verification is necessary, and the question thus becomes 
whether the veteran currently has a diagnosis of PTSD related 
to his participation in combat with the enemy.

The earliest medical evidence of record of a diagnosis of 
PTSD is a May 1996 VA outpatient treatment record, which 
reflects that the veteran complained of hearing voices of his 
friends in Vietnam and could not get to sleep.  This 
diagnosis was also noted in a June 1996 VA treatment record.  
A September 1996 VA psychiatric examination report contains 
Axis I diagnoses of current major depression, rule out mood 
congruent psychotic features, and rule out dysthymic 
disorder; the examiner noted that the criteria for a 
diagnosis of PTSD had not been met since the veteran did not 
provide descriptions of hypervigilance, avoidance of 
triggers, flashbacks, or intrusive memories.  Subsequent VA 
outpatient records from 1996 showed frequent psychiatric 
treatment, primarily for major depression.  However, several 
VA records from January 1997 indicate further treatment for 
PTSD.  The report of a February 2000 VA psychiatric 
examination does not contain a diagnosis of PTSD.  However, 
the examiner did not provide an explanation for why PTSD was 
not diagnosed, and, during the examination, the veteran 
reported that he felt "like he died in Vietnam" and that he 
heard voices of friends in the Marines who were allegedly 
killed.

In reviewing the evidence of record, the Board observes that 
there is a split of opinion as to the nature of the veteran's 
current psychiatric condition.  His VA outpatient treatment 
records reflect that he has been diagnosed with PTSD on 
multiple occasions, but this diagnosis is not indicated in 
the veteran's VA psychiatric examination reports.  Given the 
frequency of the veteran's VA outpatient treatment, the Board 
is unable to conclude that the opinions of his outpatient 
treatment providers are of less probative value than that of 
his VA examiners.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  

As such, and after resolving all existing doubt in the 
veteran's favor, the Board finds that the evidence of a 
record, taken as a whole, supports a current diagnosis of 
PTSD, which has been discussed in the context of Vietnam-
related symptoms.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Given this diagnosis and the veteran's noted participation in 
combat with the enemy during service, the Board concludes 
that the criteria for service connection for PTSD under 38 
C.F.R. § 3.304(f) (1999) have been met.


ORDER

The claim of entitlement to service connection for PTSD is 
granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

